Name: 77/283/EEC: Commission Decision of 30 March 1977 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production;  Europe
 Date Published: 1977-04-19

 Avis juridique important|31977D028377/283/EEC: Commission Decision of 30 March 1977 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 095 , 19/04/1977 P. 0023 - 0024COMMISSION DECISION of 30 March 1977 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (77/283/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been officially accepted during 1974 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1976, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has for such authorization for a certain number of varieties of different species; Whereas Commission Decision 77/151/EEC of 29 December 1976 (3) extended the period provided for in the said Article 15 (1) for these varieties for the United Kingdom from 31 December 1976 to 31 March 1977; Whereas the Commission has meanwhile completed its examination of the United Kingdom application in respect of these varieties; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom ; whereas the results of these trials have led the United Kingdom to decide that these varities are not distinct, stable or sufficiently uniform there; Whereas, in respect of the variety Belida (perennial rye grass) and Ramona (barley), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, they are not distinct from other varieties accepted therein (Article 15 (3) (a) of the said Directive); Whereas, in respect of variety Patora (perennial rye grass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, it is neither distinct from other varieties accepted therein nor stable (Article 15 (3) (a) of the said Directive); Whereas, in respect of the variety Burma (common wheat), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not sufficiently uniform in certain characteristics (Article 15 (3) (a) of the said Directive); Whereas therefore the application of the United Kingdom in respect of these varieties should be granted in full; Whereas other varieties are no longer included in the United Kingdom application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 47, 18.2.1977, p. 74. HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1977 common catalogue of varieties of agricultural plant species. I. Fodder plants Lolium perenne L. Belida Patora II. Cereals 1. Hordeum distichum L. Ramona 2. Triticum aestivum L. Burma. Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it make use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 30 March 1977. For the Commission Finn GUNDELACH Vice-President